Citation Nr: 0019914	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1990 to April 
1991; she had extensive reserves' duty before and after her 
call-up for duty in the Persian Gulf.

The current appeal arose from October 1994 and March 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  In October 
1994, the RO, among other actions, denied entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and a bilateral knee disorder.  In March 1995, the RO denied 
entitlement to service connection for tinnitus and CFS.

In October 1997 the Board of Veterans' Appeals (the Board) 
granted service connection for a left knee disorder, denied 
service connection for a right knee disorder, and remanded to 
the RO the claims of entitlement to service connection for 
CFS, a psychiatric disorder, and tinnitus for additional 
development and adjudicative actions.

In November 1997 the RO implemented the Board's 1997 grant 
and issued a rating decision reflecting patellofemoral 
arthritis of the left knee as service-connected with 
assignment of a 10 percent evaluation effective from May 26, 
1994.  

In May 2000, the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to service connection for CFS and 
tinnitus are addressed in the remand portion of this 
decision.





FINDING OF FACT

Competent medical professionals have determined that the 
veteran's chronic psychiatric symptomatology which has been 
variously diagnosed is a consequence of her period of active 
duty.


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A May 1985 report of medical history completed by the veteran 
shows she indicated she had had depression or excessive worry 
and nervous trouble of any sort.

October 1990, March 1991, and March 1993 reports of medical 
examination show psychiatric evaluations of the veteran were 
normal.  October 1990 and March 1991 reports of medical 
history show the veteran denied any depression or excessive 
worry and nervous trouble of any sort.  A March 1993 report 
of medical history completed by the appellant shows she had 
had depression or excessive worry.

An April 1994 private medical record shows the veteran was 
seen for depression.  The examiner entered a diagnosis of 
depression.

An undated statement from Dr. V.B., received in May 1994, 
reveals she felt the veteran suffered from " a type of 
Battle Fatigue Syndrome" with possible PTSD features.  She 
stated the veteran had dealt with the personnel challenges of 
Pre-Desert Storm and that she suffered a severe family crisis 
with her mother and son.

Dr. V.B. stated the veteran felt misunderstood and 
unappreciated for her many years or acquired knowledge and 
self-sacrificing service she provided during her period of 
active duty.

An August 1994 statement from a colonel who served with the 
veteran shows she thought the veteran was a hard worker.  She 
noted the veteran was given privileged information, which 
caused others to act hostile towards her.  The colonel stated 
that the veteran was forced to stay with younger enlisted 
females, who had constant problems with alcohol abuse and 
staying out late.  The colonel stated the veteran was 
alienated by the younger enlisted women, which caused her to 
be a "broken person."

An August 1994 private medical record shows a finding that 
the veteran was "truly, severely depressed."  The diagnosis 
entered was depression.

A December 1994 VA psychiatric evaluation report shows 
diagnoses of major depression, PTSD, and panic attacks.  The 
examiner stated it looked as though the veteran had 
"manifested symptoms of mental illness for the first time 
while in the service . . . ."  He concluded the veteran had 
PTSD and panic attacks, which were not apparent prior to 
Desert Storm.

A May 1995 letter from a psychiatric nurse shows she had 
known the veteran for eight years.  She stated the veteran 
had been experiencing signs and symptoms of PTSD since her 
return from active duty in support of Desert Storm.  

A May 1995 letter from a VA physician shows he worked with 
the veteran while she was stationed in Germany, following her 
being called to active duty.  He stated she incurred "a 
number of adjustment problems" on return, which had not been 
resolved.

A December 1996 VA Minnesota Multiphasic Personality 
Inventory report shows the veteran's report of symptoms were 
consistent with PTSD symptomatology.  The examiner stated her 
responses suggested she was experiencing a significant level 
of emotional distress.

An October 1997 letter from a staff administrator, who had 
worked with the veteran from January 1987 to September 1991, 
shows he saw how worried the veteran was when she was called 
up on active duty to assist with Desert Storm.  He stated she 
was stressed about what would happen with her son.

An October 1997 letter from a different staff administrator, 
who had worked with the veteran from August 1991 and August 
1993, shows he noticed that following the veteran's return 
from Germany, she was easily upset and was not willing to 
accept a downsizing of the division for which she worked.  He 
noted she was easily irritable and eventually had sought help 
from a medical professional.

A May 1999 VA neurological disorder examination report shows 
a diagnosis of PTSD without any findings related to the 
diagnosis.

A June 1999 VA psychological evaluation shows a diagnosis of 
generalized anxiety disorder.  The examiner diagnosed the 
veteran with obsessive compulsive personality disorder and 
noted that this was the best way to characterize her life-
long pattern of adjustment.  The examiner stated that a 
prominent feature of this disorder was to maintain order and 
control.  He stated that during the veteran's period of 
active duty, she had exceeded her capacity, which made her 
lose control, and which had caused a "failure of ego 
defenses."  

The examiner concluded that a diagnosis of generalized 
anxiety disorder best described the consequences of the 
veteran's failed ego defenses.  He added it was his 
impression that "although a pre-existing personality 
disorder existed prior to [the veteran] going to Germany, the 
stresses she experienced during that period of service did 
result in an additional acquired psychiatric condition."

An October 1999 VA psychological evaluation shows a diagnosis 
of generalized anxiety disorder.  The examiner stated she had 
reviewed the veteran's claims file.  She stated the veteran 
had a long-term behavioral pattern coping with stress and 
used extreme control over her environment to reduce anxiety.

The examiner stated she felt that the veteran's deployment 
overseas overwhelmed her coping strategy, which she described 
as an obsessive-compulsive personality.  She stated it was 
her opinion that the personality style had pre-existed 
service, but that deployment to the Gulf War exacerbated her 
previous condition and resulted in a generalized anxiety 
disorder.


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. 78.  

The evidence, in brief, shows that the veteran has claimed 
that she incurred a psychiatric disorder in service.  
Competent medical professionals have determined that the 
veteran's psychiatric symptomatology, which has been 
variously diagnosed, is a consequence of her period of active 
service.  In view of these findings, the Board has concluded 
that the veteran's claim is not implausible, and thus is well 
grounded.

The Board is aware that a VA examiner has entered a diagnosis 
of PTSD and attributed it to service.  Additionally, a 
psychiatric nurse stated the veteran had PTSD symptoms, and 
Dr. V.B. stated the veteran had Battle Fatigue syndrome and 
had PTSD symptoms.  Also, the Minnesota Multiphasic 
Personality Inventory results revealed the veteran had PTSD 
symptoms.  In other words, the appellant's psychiatric 
symptomatology has been variously diagnosed; however, no 
matter how diagnosed, it has been related by competent 
medical professionals to her period of active duty.  
38 C.F.R. § 3.303(d).

The Board finds that regardless of the diagnostic 
nomenclature used by various competent medical professionals 
to classify the veteran's psychiatric symptomatology, it is 
clear that that they are consistent in linking a singular 
chronic acquired psychiatric disability to her active 
service.  Accordingly, the Board finds that irrespective of 
the diagnostic categorization employed by the various 
competent medical professionals reported in the evidentiary 
record, the inescapable conclusion is that the veteran is 
suffering from chronic psychiatric symptomatology reflective 
of an acquired disorder which cannot and has not 
satisfactorily been dissociated from her period of active 
service.  For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is granted.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 1997 the Board remanded the claims of entitlement 
to service connection for CFS and tinnitus for the purpose of 
having the appellant examined to determine if she had a 
diagnosis of CFS in compliance with 38 C.F.R. § 4.88a (1999), 
and if the head pounding she had described, which resembled 
tinnitus, was in fact tinnitus per se and due to service.  

The Board noted the criteria that VA requires for a diagnosis 
of CFS.  The Board will reiterate the criteria:

(1) New onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least 6 months; and

(2) The exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3) Six or more of the following: 
(i) Acute onset of the condition, 
(ii) Low grade fever, 
(iii) Nonexudative pharyngitis, 
(iv) Palpable or tender cervical or 
axillary lymph nodes,
(v) Generalized muscle aches or weakness, 
(vi) Fatigue lasting 24 hours or longer 
after exercise, (vii) Headaches (of a 
type, severity, or pattern that is 
different from  headaches in the pre-
morbid states), (viii) Migratory joint 
pain, 
(ix) Neuropsychiatric symptoms, 
(x) Sleep disturbance.

Id.  (Emphasis added.)

The Board asked that the examiner state whether the veteran 
had CFS and explain under which criteria that determination 
had been made and why.  Additionally, the Board asked that 
the examiner state to what the veteran's head pounding was 
attributable.  

A VA neurological disorder examination was conducted in May 
1999.  The examiner stated the veteran had "some form of 
[CFS]."  A diagnosis of CFS was entered.  The examiner did 
not explain under which criteria he based his diagnosis of 
CFS or why, and he did not address to what the veteran's head 
pounding was attributable.  It was not determined whether the 
veteran did in fact have tinnitus and whether it was due to 
service.

The Board is obligated by law to ensure that the RO complies 
with its directives.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that she identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to her treatment for 
CFS and head pounding or tinnitus.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The RO should submit the veteran's 
claims file, along with a copy of this 
remand, to the examiner who conducted the 
May 21, 1999, neurological disorder 
examination.

The examiner is requested to clarify his 
diagnosis of CFS and MUST explain under 
which criteria he has made the 
determination that the veteran has CFS.  
He must address 38 C.F.R. § 4.88a in 
substantiating the diagnosis of CFS.  The 
examiner is then asked to state whether 
the diagnosis of CFS was incurred during 
the veteran's service from December 1990 
to April 1991 and substantiate his 
determination with evidence in the claims 
file.

If the examiner finds that additional 
examination of the veteran is warranted, 
then such should be arranged.



If the examiner who conducted the May 
1999 VA neurology examination is no 
longer available, the RO should arrange 
for another special neurological 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining whether she has CFS as a 
consequence of her period of service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should determine whether the 
veteran has CFS.  The examiner must 
address 38 C.F.R. § 4.88a in 
substantiating the diagnosis or the lack 
of diagnosis of CFS.  If a diagnosis of 
CFS is entered, the examiner is then 
asked to state whether the diagnosis of 
CFS was incurred during the veteran's 
service from December 1990 to April 1991 
and substantiate the determination with 
evidence in the claims file.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The RO should arrange for a VA 
audiology-ear disease examination(s) of 
the veteran by an appropriate 
specialist(s).


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s), and the examiner(s) 
must annotate the examination report(s) 
that the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.

The examiner(s) should determine whether 
the "head pounding" the veteran has 
complained about is in fact tinnitus, and 
if so, whether it is due to the veteran's 
service from December 1990 to April 1991.  
The examiner(s) should substantiate the 
determination with evidence in the claims 
file.  If the audiologist cannot 
attribute a diagnosis of tinnitus to 
service, that fact should be stated.  If 
the examiner(s) is or are unable to 
determine the diagnosis and/or etiology 
of head pounding/tinnitus, he/she/they 
should be requested to recommend whether 
additional testing by an appropriate 
specialist(s) is or are warranted.  If 
further examination(s) is or are 
recommended, the RO should accordingly 
arrange for such examinations.  Any 
opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand; and if they are not, the RO 
should implement corrective procedures.  
See Stegall, 11 Vet. App. 268.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the claims of entitlement to 
service connection for CFS and tinnitus.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



